Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT

                                    No. 04-21-00430-CV

                   TEXAS DEPARTMENT OF TRANSPORTATION,
                                 Appellant

                                             v.

                      ROBERT DIXON TIPS PROPERTIES, LLC,
                                   Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-10003
                          Honorable Tina Torres, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee recover its costs on appeal from appellant.

       SIGNED August 10, 2022.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice